START, C. J.
Severt II. Pong, for thirty years next before his death was a resident of the county of Goodhue, this state, and owned and farmed land therein. He never married. On October 22, 1904, he made his *196last will, the here material provisions of which are in the words following :
I give, devise, and bequeath all of my estate both real and personal to Prof. M. G. Hanson to be held by him nevertheless in trust and for the purpose following, viz.: Said trustee shall convey, deliver and transfer the same and all increase issue and profit derived from said property and estate, less a reasonable compensation for his expenses and work performed in carrying out this trust, to the Hauges Norwegian Evangelical Lutheran Synod of America (a corporation), provided that said Hauges Norwegian Evangelical Lutheran Synod of America shall within five years after the settlement of my estate accept such conveyance and transfer by a resolution duly adopted by it; and in that event said Synod shall have and hold said property and estate forever and in trust for the purpose of erecting and maintaining thereon an orphans’ home under such rules and regulations as said Synod may from time to time prescribe. •
“But in the event said Synod shall fail to so accept such gift and conveyance within the five years aforesaid, then my said trustee, Prof. M. G. Hanson, shall use and hold such property and estate for the purpose of erecting and maintaining and shall erect and maintain upon said premises and real estate an orphans’ home as aforesaid, and, in the event of his failure or neglect so to erect and maintain such orphans’ home within the five years next succeeding the said five years allowed for the Synod to accept such gift or in the event of his death, the district court of Goodhue county, Minnesota, shall upon the application of any resident voter therein select and appoint some suitable person as trustee therefor and such trustee and his successors thereafter shall take possession of such property and use said property for the same purpose as hereinbefore prescribed. In the event that said Prof. M. G. Hanson as such trustee or any person appointed by said district court takes possession of my estate and property for the uses and purposes as hereinbefore prescribed said orphans’ home shall be maintained and conducted under such rules and regulations as said trustee shall prescribe.” I make and appoint Axel Haller to be executor of this, my will.
The testator died March 4,-19()5., leaving no widow, issue, father, *197mother, brother, or sister. His heirs at law are uncles and aunts, of whom Soffi Hong, the appellant herein, is one. The Hauges Norwegian Evangelical Lutheran Synod of America, named in the will, and herein referred to as the Synod, is a religious corporation organized under the laws of this state (Laws 1885, p. 194, c. 151), which authorizes such corporation to take by devise or bequest real and personal property, and hold the same for religious, charitable, or educational purposes. The Synod adopted, on June 7, 1906, a resolution purporting to be an acceptance of the provisions of the will as to it. I
The probate court of the county of Goodhue duly admitted the will to probate, and appointed the respondent herein, Axel Haller, as executor, who accepted the appointment and duly qualified. The residue of the estate, after the payment of debts and expenses of administration, was two hundred fifty-eight acres of land in the county of Goodhue, of the value of $15,480, and personal property of the value of $10,821.23, and, on October 2, 1907, the probate court made its final decree of distribution of such residue, which was, so far as here material, to the effect following: It is adjudged that such residue be, and the same is hereby, assigned to and vested in the Synod, sole devisee and legatee of the testator, to have and hold the same, forever, for the purpose of erecting and maintaining an orphans’ home as provided by the will, subject to the execution of the trust created and reposed in Prof. M. G. Hanson by the will, who is hereby authorized to carry out such trust, and the executor is hereby ordered to deliver the residue of the estate to him as such trustee.
■ The appellant appealed from this decree to the district court of the county of Goodhue, which affirmed the decree. The appeal to this court is from an order of the district court .denying the appellant’s motion for a new trial.
The contention of the appellant, reduced to its lowest terms, is that the will is void because it attempted to create a trust which is invalid, and also attempted illegally to suspend the power of alienation. It will be helpful, before construing this will, to state the law applicable to the construction of wills, the creation of trusts, and the suspension of the power of alienation of land.
*198In construing a will, the intention of the testator, expressed therein, must prevail, if it be consistent with law. If the language of the will be reasonably susceptible of two constructions, one of which would invalidate the will and the other sustain it, the latter construction must be adopted. Simpson v. Cook, 24 Minn. 180; In re Swenson’s Estate, 55 Minn. 300, 56 N. W. 1115; Yates v. Shern, 84 Minn. 161, 86 N. W. 1004.
An action or proceeding involving the validity of a will must be determined from the same viewpoint as if it had been brought at . the time of the death of the testator; for its validity depends, not on what has happened since the testator’s death,'but on what might have happened. In re Wilcox, 194 N. Y. 288, 87 N. E. 497; Gray, Perpetuities, § 231.
There can be no valid suspension of the power of alienation of land, except where the period during which it may continue is defined with reference to the continuance of not more than two specified lives in being at the time the suspension commences, or, in other words, a devise of land, which suspends the absolute power of alienation for a fixed period, however short, without reference to lives in being, is void; for no suspension of the power of alienation is valid, unless it must in every contingency terminate within the period of two lives. G. S. 1894, § 4376; R. L. 1905, § 3204; Simpson v. Cook, supra; Greenwood v. Murray, 26 Minn. 259, 2 N. W. 945; Herzog v. Title Guarantee & Trust Co., 177 N. Y. 86, 99, 69 N. E. 283, 67 L. R. A. 146. In the second case cited land was devised in trust to sell the same five years after the death of the testatrix and pay the proceeds to the persons named in the will. The devise was held void, because it illegally attempted to suspend the power of alienation. Where a legal and an illegal trust are created by will, and so connected as to constitute one general scheme, so that the scheme must fail if the one be retained and the other rejected, the legal trust must fall with the illegal one. 28 Am. & Eng. Enc. (2d Ed.) 866; Tilden v. Green, 130 N. Y. 29, 28 N. E. 880, 14 L. R. A. 33, 27 Am. St. 487; In re Johnston’s Estate, 185 Pa. St. 185, 39 Atl. 879, 64 Am. St. 621. The obvious reason for the rule is that the retention of the. legal trust in such a case would lead to a result contrary to the pur*199pose of the will. It follows that where a trust is single, and its subject-matter consists of personal property and.also of real estate which is essential to the execution of the purpose of the testator, if the trust as to the real estate is void, it must fail as to the personal property.
If the will be read in connection with the rules of law we have stated, its meaning and legal effect are quite clear. It is manifest from the language of the will that the purpose or scheme of the testator was to secure the erection and maintenance of an orphans’ home upon such part of his real estate as might be necessary for a site for the buildings of the home, to be selected by the party to whom the trustee named in the will might eventually transfer the residue of the estate. This is the only permissible construction of the .language of the will, which is to the effect that, in the event that the testator’s property shall vest in the Synod, it shall hold the same for the purpose of erecting and maintaining thereon an orphans’ home. It is obvious that the word “thereon,” as used in the will, does not refer to the personal property of the testator, but only to his real estate; for the buildings could not be erected on personal property. If there could be any fair doubt as to the correctness of this construction of the word “thereon,” it is conclusively set at rest in the next clause of the will, v'hich provides that, in the event the Synod fails to accept the proffered gift, the trustee shall hold the property for the purpose of erecting and shall erect upon the real estate an orphans’ home.
It appears upon the face of the will that the scheme of the testator, a childless old man, was not to make a gift of his property to the Synod, but to secure the erection and maintenance of a home for orphans on his land. It may be fairly inferred from the will that he was uncertain whether the Synod would be willing to assume the obligation of erecting and forever maintaining such a home upon his land in consideration of the transfer to it of the residue of his property; for otherwise he would have given the residue directly to the Synod for such purposes, as he might lawfully have done. Therefore he gave such residue to Prof. Hanson, in trust to be held by him and thereafter conveyed and transferred to the Synod, if within five years it should elect by resolution to accept such conveyance and *200transfer, burdened with the obligation of erecting and maintaining the proposed home. He also provided that, if the Synod during the time limited failed so to accept the residue, his trustee, Prof. Hanson, should, if he should so elect, hold and use the residue for the purpose of erecting and maintaining upon the real estate an orphans’ home; but in the event of his failure or neglect so to erect and maintain such home within the five years next succeeding the five years allowed for the Synod to accept the proffered gift, or in the event of his death, the district court, on the application of a resident voter, was authorized to appoint a trustee to hold and use the residue for the erection and maintenance of such orphans’ home. The time within which such resident voter must make the application to the court for the appointment of a trustee, and within which such trustee must accept the residue and erect the home, is left uncertain and unlimited.
It is urged by respondent that the Synod had legal capacity to receive the property for an orphans’ home by virtue of the provisions of the statute under which it was incorporated. This may be conceded, if the devise had been made to it, so as to vest upon the death of the testator, without any attempt illegally to suspend the power of alienation. Watkins v. Bigelow, 93 Minn. 210, 100 N. W. 1104. The will cannot be so construed without making a new will for the testator. The will, as we construe it, attempted to vest the legal title to the residue of the testator’s estate in Prof. Hanson, to be held in trust for the time and for the purpose we have indicated.
Chapter 80, p. 87, Laws 1897, which was in force at the time of the testator’s death, authorized the creation of express trusts as follows: “Seventh. For the beneficial interest of. any person or persons when such trust is fully expressed and clearly defined upon the face of the instrument creating it, provided such trust shall not endure for a period longer than the life or lives of specified persons’ in being at the time of its creation, and for twenty-one years after the death of the survivor of such persons: Provided, further, that any and all trusts, which do not permit the free alienation of the legal estate by the trustee so that .when so alienated it shall be discharged *201from all trusts, shall be deemed and construed as heretofore, and shall not be authorized by the provisions of this subdivision.” The effect of the proviso is to leave the then existing law with reference to the suspension of the power of alienation of land in force. If, then, the will suspends the power of alienation of the testator’s estate, it is void,, at least as to his real estate; for the period of such suspension is not limited to two specified lives in being.
The statute (E. L. 1905, § 3203) provides that: “Such power of alienation is suspended when there are no persons in being by whom an absolute fee in possession can be conveyed.” The concrete question is, then, whether upon the death of the testator there were persons in being who could have conveyed an absolute fee in possession to the land. It is clear from the provisions of the will that there was not then in being any person who could so convey the testator’s land. No interest vested in the Synod upon the death of the testator, for the land was not to be conveyed to it unless it first accepted the proffered gift with the obligation to erect and maintain the home. The acceptance of the gift cannot be presumed, for the reason that its acceptance involves the assumption of weighty obligations. Again, the will expressly provides the time and manner of acceptance as a condition precedent to the conveyance and transfer of the residue of the estate by the trustee to the Synod. The will purports to give the residue of the testator’s estate to his trustee, to hold in trust in order to secure the execution of the testator’s purpose and scheme, by conveying it to the Synod if it complies with the condition within the time limited; if it does not, then the trustee may hold and use the property for the purpose of erecting and maintaining the home, provided he elects so to do within the time limited; but, if he does not, then the trustee to be appointed by the court shall take possession of the property and use it for such purpose.
We are of the opinion that the will, at least so far as it purports to devise the land to the trustee named therein, is void, because it illegally attempts to suspend the power of alienation of the legal estate; for the period of the suspension is not to be determined with reference to lives in being, but by years. The trust as to the real estate being invalid for the reasons stated, it cannot be sustained as *202a power in trust under section 3252, R. L. 1905; for the statute forbidding the suspension of the power of alienation, except as therein provided, can no more be avoided by a power than by a trust. Garvey v. McDevitt, 72 N. Y. 556.
The appellant further contends that the trust is also void as to the personal property, although the statute forbidding the suspension of the power of alienation applies only to real estate; for the reason that the trust term is not limited as required by law. The statute (chapter 80, Laws 1897) limits the duration of such trusts to a period measured by the life or lives of specified persons in being at the time of its creation and twenty-one years after the death of the survivor of such persons. No lives having been specified in this will, the duration of the trust could not exceed twenty-one years. We assume, for the purpose of the argument only, that this limitation would not commence to run until the residue of the property was ascertained hy a settlement of the estate. Notwithstanding this concession, it would seem that the trust is not one which can, without any contingency, be fully executed within twenty-one years, and that it is void. The Synod is, by the will, given five years in which to accept the proposed gift with its burden; the trustee is allowed five years after the'expiration of the first limitation of five years in which to elect whether he will retain and use the property for the accomplishment of the testator’s scheme; and if he fails so to retain and use the property a resident voter, after the expiration of the second limitation, may apply within an uncertain and unlimited time to the court for the appointment of a suitable trustee willing to accept and execute the trust. The time it would take the court to find such a trustee, if at all, is also uncertain. In any event, we are clearly of the opinion, and so hold, that the trust as to the personal property, whether legal or not, must fall with the void trust as to the real estate, which was absolutely essential to the execution of the declared purpose and scheme of the testator to secure the erection and maintenance of the orphans’ home on his farm. The trust as to the real estate being void, its execution as to the personal property is impossible. It follows that the will in question is void, and that the residue of testator’s estate must be assigned to his heirs at law.
*203We regret that the beneficent and cherished purpose of the testator to devote his property to the care of orphan children cannot be realized; but the law limiting the suspension of the power of alienation of land is a wise one, and must be enforced.
The order appealed from is reversed, and cause remanded to the district court for further proceedings in accordance with this opinion.
A petition for reargument having been submitted, the following opinion was filed on December 17, 1909:
PER CURIAM.
It is urged in a petition for reargument herein that decisions decisive of this case were overlooked by the court. This must necessarily refer to decisions of this court, and attention is called to Atwater v. Russell, 49 Minn. 22, 51 N. W. 624, as decisive of respondent’s contention that the will here in question does not attempt to suspend the power of alienation of real estate contrary to the statute.
The case was not overlooked, but it was not referred to in the original opinion, for the reason that the distinction between that case and this one seemed to be obvious. In the Atwater ease there was a devise of real estate to executors in trust to sell as soon as in their judgment the same could be sold for a reasonable price and not later than ten years after the testator’s death. Manifestly such a devise did not, as the court held, suspend the power of alienation for any period, for the power of free alienation of land by the trustees was vested absolutely in them. The provision of the will that they were to sell as soon as in their judgment the land could be sold for a reasonable price put no restriction on the exercise of the power beyond what the law would impose though the provisions were omitted. The statute, Laws 1897, c. 80, under which the trust here in question was attempted to be created expressly provided that no trust shall be authorized thereby which does not permit the free alienation of the legal estate by the trustee. It is by this statute that the question of the validity of the trust must be determined, and *204judicial decisions of other states not based upon a like statute are not in point.
Now, by the terms of the will in this case, the power of free alienation by the trustee at all times and without reference to any contingencies was not given to him by the will, on the contrary, he was given no power of alienation except upon the happening of one of the several contingencies named in the will. The distinction between such a case and the Atwater case is apparent.
Petition denied.